This case arose from an accident which occurred to Adolph Halverson August 28, 1937. He was employed by the appellant company in "decking cedar poles." "While working on top of pole deck" he "accidentally fell about 18 feet" to the ground, fracturing his left hip, from which injury he died November 20, 1937. Compensation was paid to Halverson until the date of his death amounting to $144; and the additional sum of $200 was *Page 805 
paid as funeral expenses. After the lapse of more than a year from the date of the employee's death, no dependent having made application for compensation, the state filed its claim for $1,000 to be paid into the state treasury for the benefit of the Industrial Administration Fund. The board entered an order requiring payment of the sum of $1,000 as claimed by the state. The employer and the surety have appealed from the order.
By stipulation of counsel in this cause and in the case ofState ex rel. Wright v. Potlatch Forests, Inc., ante, p. 797,97 P.2d 394, it has been agreed that our decision in this case shall follow to same effect as in the Salo case.
We therefore conclude that the order of the board should be modified in this case, to the extent of allowing a deduction from the $1,000 award to the state in the sum paid to the injured employee as compensation during the period of his disability and, as so modified, the order is affirmed.
Budge, Givens and Holden, JJ., concur.